Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Suzumi et al. (US 2015/0139707).
With respect to claim 8, Suzumi et al. disclose fixing device, comprising: a cylindrical belt; a heater (e.g. item 11) to heat the belt (e.g. item 13), the heater including (a) a base plate (e.g. substrate 111) and (b) a heating element (e.g. heat generation resistor 112 and/or 114) provided on the base plate, the heating element having a one-side end (e.g. left side end of item 112) and an other-side end (e.g. right side end of item 112) in a first direction; a holder (e.g. item 12) supporting the heater (11); and a heat-conductive member (e.g. thermal conduction member 30) disposed between the heater (11) and the holder (12), the heat-conductive member having a heat conductivity higher than a heat conductivity of the base plate (as discussed at least in paragraph 40), wherein the heat-conductive member includes: a main portion (e.g. figs. 4 and/or 6, central portion of item 30 extending from a position between the “CENTER” and the dashed line pointed to by the right side of the arrow labeled “A4 BIASED 102MM” and a corresponding symmetrically opposite position on the left/opposite side of the “CENTER”) that is opposed to a region of the base plate (111) between the one-side end of the heating element (e.g. left side end of item 112) and the other-side end of the heating element (e.g. right side end of item 112) in the first direction (as shown at least by figs. 4 and/or 6); a first opposed portion (e.g. left end portion of item 30 which is symmetrically opposite to the right end section of item 30 which extends from the dashed line pointed to by the right side of the arrow labeled “A4 BIASED 102MM” to the right end side of item 30 as shown at least by fig. 6) that is opposed to a region of the base plate (111) in which the one-side end (left side end) of the heating element (112) is located, the first opposed portion having a cross-sectional area smaller than a cross-sectional area of the main portion (as shown at least by figs. 4 and/or 6), and a second opposed portion (e.g. right end portion of item 30 which extends from the dashed line pointed to by the right side of the arrow labeled “A4 BIASED 102MM” to the right end side of item 30 as shown at least by fig. 6) that is opposed to a region of the base plate (111) in which the other-side end (right side end) of the heating element (112) is located, the second opposed portion having a cross-sectional area smaller than the cross-sectional area of the main portion (as shown at least by figs. 4 and/or 6).
With respect to claim 9, Suzumi et al. further disclose wherein an end of the first opposed portion (left side opposed portion of item 30) located adjacent to the main portion (central portion of item 30) and an end of the second opposed portion (right side opposed portion of item 30) located adjacent to the main portion (central portion of item 30) are both located, in the first direction, in a region (A) over which a maximum-size sheet (e.g. figs. 4 and/or 6, an LTR and/or 108 mm sheet) passes, the maximum-size sheet being a sheet having a maximum size among sheets fixable in the fixing device (as shown at least by figs. 4 and/or 6).
With respect to claim 10, Suzumi et al. further disclose wherein the heating element (112 and/or 114) includes: a first portion that is a middle portion of the heating element in the first direction (e.g. paragraph 56, “center portion”); a second portion  (e.g. a left end portion of item(s) 112 and/or 114) located adjacent to a one-side end of the first portion in the first direction and having a resistance value per unit length lower than a resistance value per unit length of the first portion (as shown at least by figs. 4 and/or 6 and/or as discussed at least in paragraphs 9 and/or 50-56); and a third portion (e.g. a right end portion of item(s) 112 and/or 114) located adjacent to an other-side end of the first portion in the first direction and having a resistance value per unit length lower than the resistance value per unit length of the first portion (as shown at least by figs. 4 and/or 6 and/or as discussed at least in paragraphs 9 and/or 50-56), wherein an end of the first opposed portion located adjacent to the main portion is opposed to the one-side end of the first portion of the heating element, and wherein an end of the second opposed portion located adjacent to the main portion is opposed to the other-side end of the first portion of the heating element (as shown at least by figs. 4 and/or 6 and/or as discussed at least in paragraphs 9 and/or 50-56).
With respect to claim 11, Suzumi et al. further disclose wherein the heat-conductive member (30) includes: a first end portion (e.g. left end portion of item 30) located between a one-side end of the heat-conductive member (e.g. left side end of item 112) in the first direction and an end of the first opposed portion (e.g. left opposed portion of item 30) located remote from the main portion (center portion), the first end portion having a cross-sectional area larger than a cross-sectional area of the first opposed portion (as shown at least by figs. 4 and/or 6), and a second end portion (e.g. left end portion of item 30) located between an other-side end of the heat-conductive member in the first direction (e.g. right side end of item 112) and an end of the second opposed portion (right opposed portion of item 30) located remote from the main portion (center portion), the second end portion having a cross-sectional area larger than a cross-sectional area of the second opposed portion (as shown at least by figs. 4 and/or 6).
With respect to claim 12, Suzumi et al. further disclose wherein the heater further includes a terminal (e.g. figs 4 and/or 6, item(s) 114) disposed between a one-side end of the heater (11) and the heating element (112) in the first direction and connected electrically to the heating element via a wire, and wherein the heat-conductive element (30) extends, in the first direction, from a position between the terminal and the heating element to an other-side end of the heater (as shown at least by figs. 4 and/or 6).
With respect to claim 13, Suzumi et al. further disclose wherein the heat-conductive member (30) extends, in the first direction from a one-side end (e.g. left side end) of the heater (11) to an other-side end (e.g. right side end) of the heater (11, as shown at least by figs. 4 and/or 6).
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Koyama (US 2019/0361379) discloses a heat conduction member in contact with a base plate and a wire; Akizuki et al. (US 2019/0113868) disclose a heat-conducting member in contact with a heater supported by a heater supporter and a cylindrical belt; Sekiyama et al. (US 2019/0004459) disclose a fixing device with a heat conducting member having a void space between a supporting member.
Allowable Subject Matter
Claims 1-7 are allowed.
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance with respect to claims 1-7: The prior art of record does not disclose or suggest the claimed heat-conductive member (disposed between the heater and the holder, and having a heat conductivity higher than a heat conductivity of the base plate) including a contact portion that is opposed to a region of the base plate between the one-side end and the other-side end of the heating element in the first direction, a first non-contact portion that is opposed to a region of the base plate of a heater to heat the belt in which the one-side end of the heating element is located, second non-contact portion that is opposed to a region of the base plate in which the other-side end of the heating element is located, the first and second non-contact portions not being in contact with the heater, in combination with the remaining claim elements as set forth in the claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter with respect to claims 14 and 15: The prior art of record does not disclose or suggest the claimed heat-conductive member (disposed between the heater and the holder, and having a heat conductivity higher than a heat conductivity of the base plate) including a main portion that is opposed to a region of the base plate between the one-side end and the other-side end of the heating element in the first direction, a first opposed portion that is opposed to a region of the base plate of a heater to heat the belt in which the one-side end of the heating element is located, second opposed portion that is opposed to a region of the base plate in which the other-side end of the heating element is located, the first and second opposed portions having cross-sectional areas smaller than the cross-sectional area of the main portion and either each of the first and second opposed portions has a rectangular hole or at least one of the first and second opposed portions has a cutout, in combination with the remaining claim elements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


JSW